Citation Nr: 1640896	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  13-17 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back strain with degenerative changes at L5-S1.

2.  Entitlement to service connection for a heart condition, characterized as coronary artery disease and peripheral edema, now claimed as a heart murmur.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2011, the Veteran testified at a Decision Review Officer hearing.  In June 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  Copies of the hearing transcripts are of record and have been reviewed.

The issue of entitlement to service connection for a heart condition, characterized as coronary artery disease and peripheral edema, now claimed as a heart murmur, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his low back strain, with degenerative changes at L5-S1, is etiologically related to active service.






CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection for low back strain, with degenerative changes at L5-S1, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection for low back strain, with degenerative changes at L5-S1, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III.  Analysis

The Veteran asserts that his low back strain, with degenerative changes at L5-S1, is etiologically related to active service.  Affording him the benefit of the doubt, and based on the competent evidence of record, the Board agrees.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a May 2010 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a recurrent low back strain and mild degenerative changes at L5-S1 with retrolisthesis.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A February 1975 service treatment record (STR) noted that the Veteran had a back evaluation.  He was treated with ice, massage, and instructed in a home program on back flexion exercises.  The STR noted that the Veteran would be re-evaluated in five days.  In an April 1975 STR, the Veteran complained of lower back pain.  It was noted that he had a history of back pain and was getting physical therapy for his back.  

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In a May 2010 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with a recurrent low back strain and mild degenerative changes at L5-S1 with retrolisthesis.  The VA examiner noted that the Veteran's service treatment records contained several visits for low back pain.  The Veteran was assessed with myalgia.  The examiner commented that the retrolisthesis may have been congenital or caused by lifelong wear and tear of aging.  The exact cause could not be determined.  The examiner opined that it was less likely than not that the Veteran's low back condition was caused by or related to his active service.

The Board notes that the May 2010 C&P examiner could not determine the cause of the Veteran's low back strain.  Additionally, while a negative nexus opinion was given, there was no rationale provided.  As such, the Board determines that the May 2010 C&P opinion is inadequate.  Inadequate medical examinations and opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a July 2016 letter, the Veteran's private orthopedic surgeon, with a sub-specialty in spinal problems, noted that he had been treating the Veteran since January 2016.  The examiner noted that as part of his evaluation of the Veteran's lumbar problem, he had reviewed the military medical service records as well as the treatment records from the other non-military physicians who treated the Veteran.  The private orthopedic surgeon noted that the Veteran injured his back during active service and continued to experience low back pain since then, which had increased in severity.  

The private orthopedic surgeon noted that after reviewing the available medical records, and repeatedly examining and treating the Veteran since January 2016, it was his opinion that it was more likely than not that there was a direct relationship between the Veteran's persistent lumbar problems and his job in the military as an infantryman.  In particular, the orthopedic surgeon noted that the Veteran had a clear history of persistent and progressive worsening of his low back pain since his initial injury during active service in 1975.  This culminated in a herniated nucleus pulposus at L5-S1 protruding, far into the foramen, compressing not one but two separate nerve roots.  

The Board finds this positive nexus opinion to be factually accurate, fully articulated; it also contains sound reasoning.  The private orthopedic surgeon's opinion was fully explained and based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above analysis, the Board finds the July 2016 private opinion, which found a positive nexus between the Veteran's active service and his back low back strain, to be more probative than the May 2010 C&P examination report, which provided no rationale for the negative nexus opinion given.  Combined with the Veteran's competent and credible lay statements, the Board finds that it is at least as likely as not that the Veteran's low back strain, with degenerative changes at L5-S1, is etiologically related to active service.


ORDER

Entitlement to service connection for low back strain, with degenerative changes at L5-S1, is granted.


REMAND

Concerning the issue of entitlement to service connection for a heart condition, characterized as coronary artery disease and peripheral edema, now claimed as a heart murmur, the Board notes that the Veteran's STRs failed to show any evidence of a heart condition during active service.  However, his May 1975 Report of Medical Examination for separation noted that the Veteran had a heart murmur.  In a May 2010 C&P examination report, the VA examiner noted that a heart murmur could not be detected.  However, the examiner reported that in an April 2009 private examination, a heart murmur was detected.  

In the May 2010 VA examination report, the examiner noted that the Veteran's murmur was intermittent in nature with the exact etiology uncertain.  The VA examiner opined that it was at least as likely as not that the Veteran's heart murmur was related to his active service.  However, the examiner further opined that the Veteran's current coronary artery disease and stinting was less likely related to his intermittent murmur condition.  In an August 2011 letter, the Veteran's private physician wrote that the Veteran's murmur was the same as what was described at his May 1975 medical examination for separation.

In the June 2013 Supplemental Statement of the Case, the RO stated that the condition identified as a heart murmur was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection, as there was no evidence that the condition permanently worsened as a result of service.  The Board notes that neither the May 2010 C&P examination report nor the August 2011 letter mentioned whether the Veteran's heart murmur was a congenital or developmental defect.  

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009); Monroe v. Brown, 4 Vet. App. 513, 515   (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395. 

As the issue of whether the Veteran's heart murmur is a congenital defect or disease plays a significant role in determining whether service connection can be granted, a remand is necessary to obtain a definitive answer.  A new VA examination is necessary to determine what, if any, heart condition the Veteran is diagnosed with, if that condition is considered a congenital or developmental defect or disease, and whether any diagnosed condition is etiologically related to active service.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for heart condition, characterized as coronary artery disease and peripheral edema, now claimed as a heart murmur.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

2. If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3. Schedule the Veteran for a VA cardiovascular examination to determine if he is diagnosed with a heart condition, to include a heart murmur and coronary artery disease.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

The examiner is asked to address the following questions:

a. The examiner should state whether any diagnosed heart condition is a congenital defect or a disease,

b. If the examiner determines that the diagnosed heart condition is a congenital defect, the examiner should render an opinion as to whether the Veteran experienced a superimposed disease or injury during service that caused additional disability to the congenital defect,

c. If the examiner determines that the diagnosed heart condition is a congenital disease, the examiner should render an opinion as to whether there is clear and unmistakable evidence that it was not aggravated beyond the normal progression,

Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition,

d. If the Veteran's diagnosed heart condition is not a congenital defect or disease, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed heart condition was incurred in or related to active duty service;

4. After completing the above actions, and any other indicated development, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


